Exhibit 10.30

DigitalPost Interactive, Inc.


Original Issue Discount Promissory Notes and Common Stock


SECURITIES PURCHASE AGREEMENT
 
1.           Purchase.  ______[NAME]_______ (the “Purchaser”) hereby agrees to
purchase the Original Issue Discount Promissory Note attached hereto as Exhibit
A (“Note”), and 350,000 shares of common stock, par value $0.001 per share
(“Common Stock”, collectively the “Securities”) of DigitalPost Interactive,
Inc., a Nevada corporation (the “Company”), on the terms and subject to the
conditions of this Securities Purchase Agreement.
 
2.           Purchase Price.  The aggregate purchase price for the Securities is
_______________dollars ($___,000) dollars.
 
3.           Representations and Warranties.  The Purchaser represents and
warrants to the Company as follows:
 
3.1           Purchase for Own Account.  The Securities are being purchased for
investment for the Purchaser’s account and not with a view to distribution.  No
other person has an interest in the Securities.
 
3.2           Investor Status.  The Purchaser is an “accredited investor” as
defined in Rule 501 promulgated under the Securities Act of 1933, as amended.
 
3.3           Knowledge and Experience.  The Purchaser has such knowledge and
experience in financial and business matters that the Purchaser is capable of
evaluating the merits and risks of an investment in the Company and is able to
bear the economic risks of an investment in the Securities for an indefinite
period of time.
 
3.4           Receipt of Information.  The Purchaser has had an opportunity to
ask questions and receive answers concerning the Company and the terms and
conditions of an investment in the Company, and has received all information
that the Purchaser believes is necessary or desirable in connection with an
investment in the Company and has been given access to such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to verify the accuracy of all information
received from the Company.  The Purchaser is solely responsible for his, her, or
its own due diligence investigation of the Company and his, her, or its analysis
of the merits and risks of an investment in the Company.
 
3.5           Investment in Not Readily Marketable Shares Not
Disproportionate.  The Purchaser’s overall commitment to investments that are
not readily marketable is not disproportionate to the Purchaser’s net
worth.  The Purchaser’s investment in the Securities will not cause such overall
commitment to become excessive.
 
3.6           Adequate Net Worth.  The Purchaser has adequate net worth and
means of providing for the Purchaser’s current needs and personal contingencies
to sustain a
 

 
 

--------------------------------------------------------------------------------

 

complete loss of the investment in the Company at the time of investment, and
the Purchaser has no need for liquidity in the investment in the Securities.
 
3.7           No Inconsistent Representations or Warranties.  Officers of the
Company have made no representations or warranties that are inconsistent with
the statements in this Securities Purchase Agreement.
 
3.8           State of Domicile.  The Purchaser represents and warrants that the
Purchaser is a bona fide resident of, and is domiciled in, the state so
designated on the signature page hereto.  If an entity, the Purchaser is
organized under and its principal place of business is located in the state or
states designated on the signature page hereto.
 
3.9           Authority to Execute Agreement.  The Purchaser, if acting in a
representative capacity for a corporation, partnership, limited liability
company, or a trust, or as an agent for any person or entity, has full authority
to execute this Securities Purchase Agreement in such capacity and on behalf of
such corporation, partnership, limited liability company, trust, person, or
entity.
 
3.10           Reliance on Exemptions. Purchaser understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of Purchaser to acquire the
Securities.
 
3.11           Legend.  Purchaser understand that the Common Stock, until such
time as the they have been registered under the 1933 Act or otherwise may be
sold without any restriction as to the number of securities as of a particular
date that can then be immediately sold, the Common Stock may bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates for such Common Stock):
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act or an applicable exemption therefrom.”
 
4.           Acknowledgments.  The Purchaser understands and acknowledges that:
 
4.1           Restricted Securities.  The Securities have not been registered or
qualified under any federal or state securities law’s in reliance upon
exemptions from the registration requirements of such laws, and the Securities
may not be transferred by the Purchaser except in compliance with the
registration requirements of such laws or pursuant to available exemptions from
registration.  The offer and sale of the Securities have not been approved or
disapproved by the United States Securities and Exchange
 

 
 

--------------------------------------------------------------------------------

 

Commission or any state regulatory authority, and any representation to the
contrary is unlawful.  The Company is not obligated to register the Securities.
 
4.2           Future Offerings.  The Company may, in the future, raise
additional amounts through the sale of securities with a price less than, and
rights superior to, those offered to the Purchaser.
 
4.3           Investment Risk.  The Company has a limited operating history and
an investment in the Securities is speculative and involves a high degree of
risk of loss.
 
4.4           Brokers Fees.  The Company is obligated to pay to _____ as
consideration for services rendered in connection with this transaction.
 
5.           Confidentiality.
 
(a)           Covenant.  The Purchaser shall keep confidential and not disclose
or deliver to third parties any and all information proprietary to the Company
(the “Information”).  At the request of the Company, any person designated by
the Purchaser to receive Information shall execute an agreement acknowledging
that such person shall be bound by the obligations set forth in this Section.
 
(b)           Exclusions.  The obligation of confidentiality and restrictions on
use imposed by this Section shall not apply to any Information that the
Purchaser can demonstrate was:
 
(i)           in the public domain other than through any disclosure or delivery
thereof by the Purchaser; or
 
(ii)           lawfully received by the Purchaser other than by the breach of an
obligation of confidentiality owed to the Company; or
 
(iii)           disclosed without restriction by, or with the prior written
approval of, the Company.
 
(c)           Required Disclosure.  Notwithstanding anything to the contrary
contained in this Section, the Purchaser may disclose or deliver any such
Information to the extent the Purchaser shall have been advised by counsel that
such disclosure or delivery is necessary for the Purchaser to comply with any
law or regulation or to enforce any provision of this Agreement; provided,
however, that the Purchaser shall give the Company reasonable advance notice of
any such proposed disclosure or delivery, shall use its reasonable best efforts
to secure from any person obtaining access to the Information pursuant to this
Section an agreement in writing to be bound by the provisions of this Section
and shall advise the Company in writing of the manner of such disclosure.
 
(d)           Injunctive Remedy.  The Purchaser agrees that remedies at law may
be inadequate to protect against breach of this Section and hereby agrees to the
 

 
 

--------------------------------------------------------------------------------

 

granting of injunctive relief in favor of the Company without proof of actual
damages for any breach of this Section.
 
6.           Governing Law.  This Securities Purchase Agreement shall be
governed by, and shall be construed and enforced in accordance with, the laws of
the State of California, excluding principles of conflicts of laws.
 
7.           Miscellaneous.
 
7.1           Notices.  Any and all notices, requests, documents or other
communications or deliveries required or permitted to be given or delivered
hereunder shall be delivered in writing and signed by the party giving notice
and sent to the other party to the attention of such party’s contact person
stated herein. A notice will be deemed given to a party when (i) delivered to
the appropriate address by personal delivery or recognized overnight delivery
service (costs prepaid) or (ii) received or rejected by the addressee, if sent
by certified mail, return receipt requested.  Each party may change the place or
person to which notice is to be sent by written notice as specified above.
 
7.2           Amendment; Waiver.  This Securities Purchase Agreement may be
amended only by the written consent of the Company and the Purchaser.  No waiver
of any provision of this Securities Purchase Agreement shall be effective unless
in writing and signed by the waiving party.
 
[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

 SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT
 
Aggregate Purchase Price:  $___,000


The Purchaser has executed this Securities Purchase Agreement as of the date set
forth below.
 
 
Date:   January __, 2010
 
[NAME]
 
 
(Signature)
Name: __________________________
Title:  __________________________
 
 
 
 
 
(Print address)







 
Date:   January __, 2010
 
DigitalPost Interactive, Inc.
 
 
(Signature)
Name: __________________________
Title:  __________________________
 
 
DigitalPost Interactive, Inc.
4040 Barranca Parkway, Suite 220
Irvine, CA  92604




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR THE SECURITIES LAWS OF ANY STATE. THIS NOTE MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF REGISTRATION UNDER SAID ACT AND ALL OTHER APPLICABLE SECURITIES LAWS UNLESS
AN EXEMPTION FROM REGISTRATION IS AVAILABLE.
 


THE ISSUE PRICE OF THIS NOTE IS $__,000.


THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THIS NOTE IS $___.


DIGITALPOST INTERACTIVE, INC.


Original Issue Discount Promissory Note




$__,000
________ 2010



FOR VALUE RECEIVED, the undersigned DigitalPost Interactive, Inc. , a Nevada
corporation (referred to herein as " Borrower " or the " Company "), promises to
pay to the order of ____________,its successors or assigns (the " Lender "), the
principal sum of ________________Dollars ($______) (the " Face Amount ")
on________, 2010 (the " Maturity Date "), together with interest on the Face
Amount of this Original Issue Discount Promissory Note (“Note”) at a rate equal
to eight percent (8%) per annum calculated on the basis of a 365 day year (the "
Interest Rate ").  Interest to accrue hereunder shall be paid at the Maturity
Date (assuming no Event of Default hereunder).  Notwithstanding any other
provision hereof, interest paid or becoming due hereunder and any other payments
hereunder which may constitute interest shall in no event exceed the maximum
rate permitted by applicable law.  Any amounts due hereunder is payable in
lawful money of the United States of America to the Lender at the address set
forth below.  This Note is being issued pursuant to the Securities Purchase
Agreement entered into between the Company and Lender on ________, 2010.


Section 1.   Repayment; Voluntary Prepayment.   


(a)           At any time while this Note is outstanding, if the Company raises
investment financing of any denomination the Company shall pay the Face Amount,
and any accrued interest, of this Note with such funds.


(b)           At any time while this Note shall be outstanding, the Company
shall not pay any other promissory notes it holds prior to full payment of the
Face Amount, and any accrued interest, of this Note.


(c)           At any time while this Note shall be outstanding, the Company may
deliver a written notice of prepayment to the Lender of its intention to prepay
the face amount of this Note in full, or in part, fifteen (15) days prior
thereto and shall then so prepay such portion of the Note as indicated in the
notice together with all accrued but unpaid interest outstanding thereon.  
 
Section 2.   Transferability.  This Note and any of the rights granted hereunder
are freely transferable by the Lender, in its sole discretion, subject to
federal and state securities law restrictions, if any.


Section 3.   Event of Default.


(a)           An " Event of Default ", wherever used herein, means any one of
the following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)           Any default in the payment of the principal of, interest on or
other charges in respect of this Note or any other Note as and when the same
shall become due and payable (whether the Maturity Date or by acceleration or
otherwise);


(ii)           The Borrower shall fail to observe or perform any other material
covenant, agreement or warranty contained in, or otherwise commit any breach or
default of any provision of this Note;


(iii)           The Borrower shall commence, or there shall be commenced against
the Borrower or any subsidiary, a proceeding under any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or the
Borrower commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Borrower or there is commenced against the Borrower any such bankruptcy,
insolvency or other proceeding which remains undismissed for a period of 60
days; or the Borrower is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower suffers any appointment of any custodian, private or court appointed
receiver or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Borrower
makes a general assignment for the benefit of creditors;
 
(b)           Following an Event of Default, the Interest Rate shall increase to
12% per annum immediately following such Event of Default; provided , that the
Interest Rate shall thereafter revert back to the prior Interest Rate upon all
Events of Default being cured.   Upon the occurrence of an Event of Default
hereunder, the entire Face Amount of this Note together with any accrued but
unpaid interest shall automatically become due and payable.  The failure of the
Lender to exercise any of its rights hereunder in any particular instance shall
not constitute a waiver of the same or of any other right in that or any
subsequent instance with respect to the Lender or any subsequent holder.  The
Lender need not provide and the Borrower hereby waives any presentment, demand,
protest or other notice of any kind, and the Lender may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law.


Section 4.   Notices.  Any and all notices, requests, documents or other
communications or deliveries required or permitted to be given or delivered
hereunder shall be delivered in writing and signed by the party giving notice
and sent to the other party to the attention of such party’s contact person
stated herein. A notice will be deemed given to a party when (i) delivered to
the appropriate address by personal delivery or recognized overnight delivery
service (costs prepaid) or (ii) received or rejected by the addressee, if sent
by certified mail, return receipt requested.  Each party may change the place or
person to which notice is to be sent by written notice as specified above.


            Section 5.    Governing Law; Venue.  This Note and the provisions
hereof are to be construed according to and are governed by the laws of the
State of California, without regard to principles of conflicts of laws
thereof.  Borrower agrees that the California State Superior Court located in
the County of Orange, State of California shall have exclusive jurisdiction in
connection with any dispute concerning or arising out of this Note or otherwise
relating to the parties relationship.  


Section 6.   Successors and Assigns.  Subject to applicable securities laws,
this Note and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of Lender and be freely transferable and assignable by Lender
without the consent of the Company.
 
Section 7.   Amendment.  This Note may be modified or amended or the provisions
hereof waived only with the written consent of the Lender and the Company.


Section 8.   Severability.  Wherever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Note.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
  

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Borrower has caused this Original Issue Discount
Promissory Note to be duly executed by a duly authorized officer as of the date
first above indicated.



 
DIGITALPOST INTERACTIVE, INC.
           
Signature:
By:
 
Print Name:
 
Name: Michael Sawtell
Title:
 
Title: CEO
Tax ID #:
   




 
 

--------------------------------------------------------------------------------

 
